PER CURIAM.
Because Poinciana Mobile Home Park, Inc., the sole appellant, has been divested of ownership of the subject rental property by an intervening foreclosure action and judicial sale, and has not otherwise made a record showing of a continuing interest in the land, the appeal is moot. See United States Parole Comm’n v. Geraghty, 445 *186U.S. 388, 100 S.Ct. 1202, 63 L.Ed.2d 479 (1980) (mootness test requires parties to have a personal interest in the outcome throughout the course of the litigation).
Appeal dismissed.